                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

BRANDON P. SMITH                                                                  PETITIONER

V.                                                                NO. 4:19-CV-122-DMB-JMV

STATE OF MISSISSIPPI, et al.                                                   RESPONDENTS


                                            ORDER

       Brandon Smith’s petition for a writ of habeas corpus is before the Court on the Report and

Recommendation of United States Magistrate Judge Jane M. Virden. Doc. #13.

                                              I
                                      Procedural History

       On August 20, 2019, Brandon P. Smith filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Doc. # 1. On October 15, 2019, the respondents filed a motion to dismiss.

Doc. # 9. Smith responded to the motion on October 24, 2019. Doc. # 11. The respondents filed

an untimely reply on November 13, 2019. Doc. # 12.

       On November 18, 2019, United States Magistrate Judge Jane M. Virden issued a Report

and Recommendation recommending that the respondents’ motion to dismiss be granted and that

Smith’s petition for a writ of habeas corpus be dismissed as untimely filed. Doc. # 13. No

objections to the Report and Recommendation have been filed, and the deadline for filing

objections has passed.

                                              II
                                            Analysis

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary
to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). Because the Court has reviewed the Report and

Recommendation and found no clear error, it will be adopted as the order of the Court and the

petition dismissed as untimely filed.

                                                III
                                   Certificate of Appealability

       Rule 11 of the Rules Governing § 2254 Proceedings for the United States District Courts

requires a court to “issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases

rejected on their merits, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on procedural grounds,

a movant must demonstrate “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. at 484. Based on the

Slack criteria, the Court finds a COA should not issue in this case.

                                               IV
                                            Conclusion

       The Report and Recommendation [13] is ADOPTED; the motion to dismiss [9] is

GRANTED; and the petition for a writ of habeas corpus [1] is DISMISSED as untimely filed.

       SO ORDERED, this 6th day of December, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE



                                                  2
